Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Reasons for Allowance
Claims 1,3-6,9-10,12-13 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 13 and 20 and with respect to the prior art, the closes prior art of record does not teach or fairly suggest (by itself or in combination) method of managing a strategy-map as claimed.
The prior art of record, alone or in combination does not teach or fairly suggest providing a specific business contents within the business object region through a specific business specification and  providing of specific business contents within a business contents region through a specific business specification, and providing at least one business chat message within a business chat room associated with the specific business contents and accessible through the specific business contents as claimed.  As Applicant states “Weiboldt merely disclose that metadata are collected in different task areas accessible through a first-level interface or dashboard. However, in Weiboldt, such first-level interface or dashboard merely shows status indicators and access points for a variety of task areas. Thus, in Weiboldt, the first-level interface does not define a relation between a project and a business executant and does not include a business contents region for business contents accessible through a business specification and written by a business executant, a business chat message region for at least one business chat message accessible through the business contents, a business object region, and a business object link region for a business object link identified in the at least one business chat message.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/26/2022, with respect to claims 1,3-6,9-10,12-13 and 15-23 have been fully considered and are persuasive.  The rejections of claims 1,3-6,9-10,12-13 and 15-23 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689